UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4618



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ACZEL CARDENAS-SOSA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-03-31-WCB)


Submitted:   April 20, 2007                 Decided:   May 16, 2007


Before WILKINS, Chief Judge, and WIDENER and WILKINSON, Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Amanda L. Lewis, Martinsburg, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, Thomas O. Mucklow, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aczel Cardenas-Sosa1 appeals his convictions and sentence

following his guilty plea to distribution of methamphetamine,

see 21 U.S.C.A. § 841(a)(1) (West 1999), and unlawfully reentering

the United States after having been deported for committing an

aggravated felony, see 8 U.S.C.A. § 1326(a), (b)(2) (West 2005).

We affirm in part and dismiss in part.


                                  I.

     Cardenas-Sosa first argues that the district court abused its

discretion by denying his motion to withdraw his guilty plea.

See United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(stating standard of review). Cardenas-Sosa sought to withdraw his

plea on the ground that his former attorney misinformed him about

the possible sentence he faced.        After conducting an extensive

hearing, which included testimony from Cardenas-Sosa and his former

counsel, the district court determined that Cardenas-Sosa had not

established a sufficient basis for withdrawing his plea.              In

particular,   the   district   court   found   that   Cardenas-Sosa   had

received competent advice from his attorney and that the court had

made it clear during the plea colloquy that Cardenas-Sosa could

receive a sentence up to the statutory maximum.



      1
       At various points in the record, the defendant’s last name
 is spelled “Cardenas-Sosa” and “Cardena-Sosa.” In accordance with
 the parties’ briefs, we will use the former spelling.

                                   2
     A defendant may withdraw a guilty plea before sentencing if he

“can show a fair and just reason for requesting the withdrawal.”

Fed. R. Crim. P. 11(d)(2)(B).   “[A] ‘fair and just’ reason ... is

one that essentially challenges ... the fairness of the Rule 11

proceeding.”   United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc). Having reviewed the record, we conclude that

the district court did not abuse its discretion in determining that

Cardenas-Sosa failed to carry this burden. We therefore affirm the

denial of Cardenas-Sosa’s motion to withdraw his guilty plea.2


                                II.

     Cardenas-Sosa next raises various arguments challenging his

sentence.   As part of his plea agreement, however, Cardenas-Sosa

waived the right to appeal any sentence within the statutory

maximum. Such an appeal waiver is valid if the defendant knowingly

and intelligently agreed to waive his right to appeal.   See United

States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).

     Our review of the record shows that Cardenas-Sosa knowingly

and intelligently waived the right to appeal his sentence.   During

the plea colloquy, the district court questioned Cardenas-Sosa

regarding the appeal waiver, and he stated that he understood it.

Further, defense counsel confirmed that he and Cardenas-Sosa had



      2
       We have considered the other challenges to Cardenas-Sosa’s
 convictions raised in his pro se supplemental briefs, and we
 conclude that those arguments lack merit.

                                 3
discussed the appellate waiver “at length” and that Cardenas-Sosa

fully understood its consequences. J.A. 69. Because Cardenas-Sosa

validly waived the right to appeal his sentence, we dismiss the

portion of Cardenas-Sosa’s appeal challenging that sentence.3


                                     III.

     For    the   reasons   stated   above,    we   affirm   Cardenas-Sosa’s

convictions and dismiss the portion of Cardenas-Sosa’s appeal

challenging his sentence.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument   would   not   aid   the

decisional process.


                                     AFFIRMED IN PART; DISMISSED IN PART




      3
       Even if Cardenas-Sosa had not waived the right to appeal his
 sentence, we would conclude that his arguments challenging that
 sentence are without merit.

                                       4